Citation Nr: 1607723	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 18, 2010 for payment of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Ms. Stacey Clark, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1972.  He died in October 1979.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The Veteran died in October 1979; he served in Vietnam.
 
2.  In a December 1979 letter, VA notified the appellant that she was awarded burial benefits, and informed her of the conclusion that the Veteran's death was not due to a service-connected condition.  The appellant did not appeal the decision or submit any new and material evidence within one year of the December 1979 decision, and it became final.

3.  Effective August 31, 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure, to include establishing presumptive service connection for ischemic heart disease.

4.  The appellant's application for DIC compensation benefits was received on October [redacted], 2011; an April 2012 rating decision granted service connection for the cause of the Veteran's death based on findings that he had ischemic heart disease which warranted presumptive service connection and was a cause of his death.

5.  There is no evidence of record, dated between December 1979 and October 2010 that could reasonably be construed as a claim, formal or informal, to reopen service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The December 1979 VA decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1104 (2015).
 
2.  The criteria for an effective date earlier than October 18, 2010, for the grant of DIC benefits are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.159, 3.160, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the earlier effective date claim is disposed of as a matter of law, notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required.  See DelaCruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not the factual evidence, is dispositive); see Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Regarding the duty to assist, all relevant records have been obtained and the Veteran has been provided with an opportunity for a hearing.  A VA medical examination is unnecessary because the issue of entitlement to an earlier effective date does not involve a medical question.  The duty to assist has therefore been satisfied, and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Earlier Effective Date

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

38 U.S.C.A. § 5110(d)(1)  provides that the effective date of an award of death compensation/DIC for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred. Additionally, subject to the provisions of 38 U.S.CA. § 5101, 38 U.S.C.A. § 5110(g) provides that where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  Id.  

 If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a). 

Exceptions to the rule that allows for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114.

With respect to claims governing effective dates for service connection for diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued a special regulation to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).

 A "Nehmer class member" is defined to include a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a "covered herbicide disease."  38 C.F.R. § 3.816(b)(1)(ii).  Under 38 C.F.R. § 3.816, there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.

A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(C)(1) (2).  The appellant's claim for service connection for the cause of the Veteran's death was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e). 

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985, and May 3, 1989, or pending (including received by VA) between May 3, 1989, and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim was received by VA; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1) (2). 

There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(C)(3)(4).

The Veteran died on October [redacted], 1979.  The cause of death was listed as an acute myocardial infraction.  At the time of his death, the Veteran was in receipt of service-connected for hearing loss.

On October [redacted], 1979, the appellant filed an application with VA for burial benefits in connection with the Veteran's death, and on October 30, 1979, she filed a claim for reimbursement for Headstone or Marker Expense as well as application for United States Flag for Burial Purposes.  

It appears that the appellant submitted a claim for entitlement to DIC benefits for her daughter, but the actually document is unavailable.  The record does contain a November 26, 1979 correspondence from the appellant to the President of the United States and her United States Senator, in which she asserted entitlement to DIC benefits. 

In a December 10, 1979 notice letter, VA informed the appellant that she was awarded payment for burial expenses in the amount of $600.00.  Further, this letter included a notation that "THE EVDIENCE DOES NOT SHOW THAT THE VETERAN'S DEATH WAS DUE TO A SERVICE CONNECTED CONDITION."  

In a December 12, 1979 notice letter, VA explained that to the appellant that her claim for death pension benefits for her daughter was denied, because the appellant's income exceeded the statutory allowable limit ($3,425.00) for a widow with one child.  In a December 21, 1979, VA issued another notice letter that again explained why the claim for death pension benefits for her daughter was denied. 

On October 19, 2011, VA received the appellant's application for DIC benefits.  In the April 2012 rating decision, the RO awarded benefits on the basis of granting service connection for the cause of the Veteran's death (recognizing ischemic heart disease as the cause of the Veteran's death).

In this case, the appellant asserts entitlement to an effective date prior to October 18, 2010 for award of service connection for cause of the Veteran's death.  She specifically argues that VA never adjudicated the cause of death claim in conjunction with her October 1979 claim for nonservice-connected death pension benefits.  In other words, the appellant argues that her service connection for the cause of the Veteran's death claim has been pending since October 1979 and the effective date as of the date of the Veteran's death is warranted under 38 C.F.R. §§ 3.152 , 3.153, 3.201, 3.816.  In the alternative, she asserts that she should be afforded an earlier effective date of the award of service connection for the cause of the Veteran's death in accordance with Nehmer v. United States Department of Veteran's Affairs. 

As noted above, the appellant's actual application for death pension benefits is not record, but the Board will assume that she was seeking death pension benefits and to establish that the cause of the Veteran's death was due to service.  The Board agrees with the appellant that the October 1979 application for death pension benefits constituted a claim for both death pension and Dependency and Indemnity Compensation (DIC) benefits.  See 38 U.S.C.A. § 5101(b)(1); 38 C.F.R. § 3.152(b)(1).  The Board finds, however, that the cause of death claim was finally adjudicated by the RO and the appellant received notification of that decision in the December 10, 1979 notice letter.  

The appellant did not appeal the amount of the burial benefits or the decision finding that the Veteran's death was not due to a service connected condition.  The appellant is presumed to have received an accompanying statement of appellate rights with that December 1979 letter.  See Mindenhall v. Brown, 7 Vet. App. 271, 274   (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presume the regularity of the administrative process 'in the absence of clear evidence to the contrary'").
There is no evidence of record that the appellant wished to appeal the December 1979 denial, and no evidence was received from the appellant between December 10, 1979 and her application to reopen received in October 2011.  As such, the December 1979 decision denying service connection for the cause of the Veteran's death became final.  38 C.F.R. §§ 3.156(b), 20.300, 20.302. 

In light of this final decision, the Board's inquiry is therefore limited by operation of law whether the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death after the December 1979 decision, and before the current effective date of the award in question, October 18, 2010. 

The appellant filed her current claim for service connection for the cause of the Veteran's death on October 18, 2011.  The RO treated it as an initial claim for entitlement to service connection for the cause of the Veteran's death.  This is also noted in the February 2012 duty to assist letter. 

In the April 2012 rating decision, the RO awarded service connection for the cause of the Veteran's death, and it assigned an effective date of October 19, 2010 based on liberalizing VA regulations which allowed assignment of the date one year prior to the date of application.  

In this case, there is no indication that VA denied compensation for cause of death due to ischemic heart disease in any decision issued between September 25, 1985, and May 3, 1989, and the appellant did not have a claim pending between May 3, 1989 and the effective date of the amendment.  Again, the denial was in a December 1979 decision, and the appellant did not appeal this decision.  The assignment of an earlier effective date in accordance with Nehmer is not applicable.  See 38 C.F.R. § 3.816; Nehmer, 284 F.3d 1158 (9th Cir. 2002); Nehmer, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer, 712 F. Supp. 1404 (N.D. Cal. 1989).

As the appellant's most recent cause of death claim was received by VA on October 18, 2011, which is after August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date is assigned in accordance with the facts found, but not earlier than the effective date of the change in law or the date one year prior to the date of application, whichever is later.  See 38 C.F.R. §§ 3.114(a) and 3.816(c)(2).  Thus, an effective date prior to October 18, 2010 is not warranted. 

In this case, the evidence establishes that the Veteran's cardiovascular disease was a contributory cause of his death in October 1979.  The appellant's cause of death claim was initially denied in an unappealed December 1979 decision, and she filed her current request for cause of death benefits in October 2011.  Therefore, the effective date of October 18, 2010, the latter of the date of the effective date of the change in law or the date one year prior to the date of application, is the properly assigned effective date for the award of service connection for the cause of the Veteran's death.  See 38 C.F.R. §§ 3.114 (a), and 3.816(c)(2).

The Board appreciates the arguments submitted on behalf of the appellant.  Namely, that her cause of death claim has been pending since October 1979.  Again, the appellant's claim for death pension benefits is also a claim for DIC benefits, including a cause of death claim.  The cause of death claim was denied in a December 1979 decision and that decision became final-as discussed above.  

In light of the foregoing, the current effective date of October 18, 2010, for the grant of service connection for the cause of the Veteran's death is appropriate, and an earlier effective date is not warranted in this case.  38 C.F.R. § 3.816; Nehmer, 284 F.3d 1158 (9th Cir. 2002); Nehmer, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer, 712 F. Supp. 1404 (N.D. Cal. 1989).  The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41   (1998); Harvey v. Brown, 6 Vet. App. 390, 425   (1994).  For these reasons, the claim is denied.


ORDER

Entitlement to an effective date prior to October 18, 2010 for the payment of DIC benefits is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


